DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action in response to amendment filed on October 5th, 2021.
Claims 1-3 have been amended. Claim 4 has been canceled. Claim 7 has been added. Claims 1-3 and 5-7 are pending and examined herein.
Response to Amendment
2.	The rejection of Claim 4 under 35 U.S.C. 101 is obviated in view of the cancelation of the claim. 
3.	The rejection of Claims 1-6 under 35 U.S.C. 112(b) is withdrawn in view of amendment to the claims.
4.	The rejection of Claims 1-6 under 35 U.S.C. 112(a) is withdrawn in view of amendment to the claims.

Double Patenting
Applicant’s amendment to the claims filed on October 5th, 2021 has necessitated this new ground of rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-3 and 5-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.PP33212. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant claims are drawn to a seed from Cannabis plant designated 'V1', or a Cannabis plant, or plant part, tissue, or cell thereof produced by growing the seed, or the Cannabis plant, or plant part, tissue, or cell thereof comprising a cannabinoid profile set forth therein; or a clonal descendent of said plant.
The patented claim is drawn to new and distinct variety of Cannabis plant named 'V1', substantially as illustrated and described in the disclosure.
As disclosed, the patented Cannabis plant named 'V1' has the same parental lineage and morphological and physiological characteristics, and is indistinguishable from the instantly claimed Cannabis plant named 'V1', unless evidence to the contrary is presented. Although the patented claim is drawn to the plant, the clonal descendant plants and plant parts thereof are obviously encompassed by the patented claim. Moreover, as admitted by Applicant in the Remarks of October 5th, 2021, the “V1” plant of Patent No.PP33212 is the same plant of the instantly claimed.
Thus, although the claims at issue are not identical, they are not patentably distinct from each other.

6.	Claims 1-3 and 5-7 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-7 of copending Application No. 16/846,168 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:

It is noted that the patentable features of the instant “V1” and the copending “V2” plants are the cannabinoid profiles described in the instant claims and the copending claims (see below for easy reference). It should be noted that the profiles are substantially overlapping, especially the THCV levels which distinguishes the claimed cannabis variety from others. For example, the copending claims has d9-THC between 0-0.05% which is substantially the same as, or entirely within, the instantly claimed 0 -0.35%, the THCA content of 0.67-6.40 is substantially the same as the instant 0.58-6.40%; etc.
Instant claim 1: 

    PNG
    media_image1.png
    334
    363
    media_image1.png
    Greyscale
 
Copending claim 1:

    PNG
    media_image2.png
    303
    366
    media_image2.png
    Greyscale

Therefore, although the claims at issue are not identical, they are not patentably distinct from each other. Applicant is encouraged to provide evidence showing the instant “V1” and the copending “V2” plants having statistically significant and practical differences in the features essential to their patentability.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
7.	Claims 1-3 and 5-7 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-7 of copending Application No. 16/846,178 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
The copending claims are drawn to seed of Cannabis plant designated 'V1', or a Cannabis plant, or plant part, tissue, or cell thereof produced by growing the seed, or the Cannabis plant, or plant part, tissue, or cell thereof comprising a cannabinoid profile set forth therein; or a clonal descendent of said plant.

Instant claim 1: 

    PNG
    media_image1.png
    334
    363
    media_image1.png
    Greyscale
 
Copending claim 1:

    PNG
    media_image3.png
    335
    377
    media_image3.png
    Greyscale

Therefore, although the claims at issue are not identical, they are not patentably distinct from each other. Applicant is encouraged to provide evidence showing the instant “V1” and the copending “V3” plants having statistically significant and practical differences in the features essential to their patentability.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
8.	Claims 1-3 and 5-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.PP33210. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant claims are drawn to a seed from Cannabis plant designated 'V1', or a Cannabis plant, or plant part, tissue, or cell thereof produced by growing the seed, or the Cannabis plant, or plant part, tissue, or cell thereof comprising a cannabinoid profile set forth therein; or a clonal descendent of said plant.
The patented claim is drawn to new and distinct variety of Cannabis plant named 'V3', substantially as illustrated and described in the disclosure.

Thus, although the claims at issue are not identical, they are not patentably distinct from each other.
9.	Claims 1-3 and 5-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.PP33211. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant claims are drawn to a seed from Cannabis plant designated 'V1', or a Cannabis plant, or plant part, tissue, or cell thereof produced by growing the seed, or the Cannabis plant, or plant part, tissue, or cell thereof comprising a cannabinoid profile set forth therein; or a clonal descendent of said plant.
The patented claim is drawn to new and distinct variety of Cannabis plant named 'V2', substantially as illustrated and described in the disclosure.
As disclosed, the patented Cannabis plant named 'V2' has the same parental lineage and morphological and physiological characteristics, and is indistinguishable from the instantly claimed Cannabis plant named 'V2', unless evidence to the contrary is presented. Although the patented claim is drawn to the plant, the clonal descendant plants and plant parts thereof are obviously encompassed by the patented claim. 
Thus, although the claims at issue are not identical, they are not patentably distinct from each other.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/Examiner, Art Unit 1663